Title: From George Washington to Colonel George Baylor, 23 May 1777
From: Washington, George
To: Baylor, George



Dear Sir
Morristown May 23d 1777.

By this day’s post, I received your favor of the 13th Instant. I am sorry to find you have to combat so many difficulties in raising your Regiment; These However, I flatter myself, in a little time will all be surmounted by your persevering activity.
A Chaplain is part of the Establishment of a Corps of Cavalry, and I see no Objection to your having One, Unless you suppose yours will be too virtuous and Moral to require instruction. Let him be a Man of Character & good conversation, and who will influence the manners of the Corps both by precept & example. A paymaster is indispensably necessary, and as his duty will be to make up All Abstracts and receive & pay all Money due to the Corps, & also to keep & settle all transactions respecting It, he must be a person of good character and well versed in Accounts; His pay will be fifty Dollars ⅌ Month, and I hope you will make choice of One who will answer the description I have given. I am Dr Baylor your Affecte Hbl. servant

Go: Washington

